Citation Nr: 1642799	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veteran Affairs


ATTORNEY FOR THE BOARD

Mohammad Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  He received the Combat Infantryman's Badge and had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

Specifically, in his June 2011 notice of disagreement, the Veteran identified his skin rash as "a form of acne" and reported that his physician told him the rash may be related to exposure to Agent Orange. When, like here, a Veteran is presumed to have been exposed to a herbicide agent while serving in the Republic of Vietnam, then chloracne or any other acneform disease consistent with chloracne shall be presumed to be service-connected. See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  Furthermore, even with respect to other disorders not designated as presumptive, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042  (Fed. Cir. 1994).

While the evidence on file is insufficient to grant the claim, competent evidence of the current rash, in conjunction with the Veteran's presumed exposure to a herbicide agent in service do suggest a possible relationship such that VA should provide the Veteran with an examination in this case.  See McLendon v. Nicholson, 20 Vet. App. 79  (2006).  Moreover, the Veteran was treated for an inguinal skin rash during service in February 1972.  Thus, the examiner must also consider whether any current skin symptomatology is related to the in-service skin condition.  Regarding current symptomatology, the Veteran has described a facial rash.  Moreover, post-service treatment records reflect diagnoses of tinea and granulomatous dermatitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2. Thereafter, schedule the Veteran for a dermatology examination.  All skin disorders present on examination or at any time during the claim period (October 2010 forward) should be identified.  The examiner should then respond to the following:

a. Are any of the skin disorders shown on examination or treated during the claim period (October 2010 forward) at least as likely as not to be diagnosable as chloracne or any other acneform disease consistent with choracne?

b. If not, are any skin disorders shown on examination or at any other time during the claim period, to include tinea and granulomatous dermatitis, at least as likely as not related to active service, to include conceded herbicide exposure therein?  

Consider all lay and medical evidence in answering the above questions and provide a clear rationale for any conclusions. If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




